Motion Granted; Order filed December 12, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00823-CV
                                ____________

    THE VERTICAL TRADING GROUP, LLC, CURT KRAMER, AND
               CARLOS ALBERTO MAYO, Appellants
                                      V.

                     ZICIX CORPORATION, Appellee


                  On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-50613

                                 ORDER

      On September 13, 2013, the three appellants named above filed notices
of appeal from the trial court’s orders denying their special appearances. Curt
Kramer and Carlos Alberto Mayo jointly filed their appellants’ brief on
October 17, 2103. The Vertical Trading Group, LLC did not file a brief. On
October 31, 2013, counsel for The Vertical Trading Group, LLC filed a
motion to withdraw, which this court granted. New counsel for The Vertical
Trading Group, LLC filed an appearance on December 3, 2013.

      On December 5, 2013, The Vertical Trading Group, LLC filed a motion
to dismiss its appeal from the order signed August 26, 2013, denying its special
appearance. See Tex. R. App. P. 42.1. Appellants Curt Kramer and Carlos Alberto
Mayo are appealing a separate order signed August 28, 2013, denying their special
appearance. Therefore, this proceeding is severable without prejudice to the
remaining parties. See Tex. R. App. P. 42.1(b). The motion is granted.

      Accordingly, The Vertical Trading Group, LLC’s appeal is ordered
DISMISSED. The Vertical Trading Group, LLC is ordered to pay all costs
incurred by its appeal. The appeal filed by Curt Kramer and Carlos Alberto Mayo
remains pending before this court.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2